
	

116 SRES 273 IS: Expressing the sense of the Senate with respect to health care rights.
U.S. Senate
2019-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 273
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2019
			Mr. Merkley (for himself, Mr. Menendez, Mr. Schatz, Ms. Baldwin, Mrs. Shaheen, Mr. Murphy, Mr. Sanders, Ms. Hassan, Mr. Cardin, Mr. Durbin, Mr. Blumenthal, Mrs. Gillibrand, Ms. Duckworth, Mr. Brown, Ms. Klobuchar, Ms. Warren, Mr. Markey, and Mrs. Feinstein) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		Expressing the sense of the Senate with respect to health care rights.
	
	
 That it is the sense of the Senate that all people of the United States have the right— (1)to affordable health insurance coverage, including—
 (A)the right of individuals with pre-existing conditions to secure health insurance with the same terms, benefits, and price as individuals who do not have pre-existing conditions;
 (B)the right to a comprehensive set of essential health benefits in the individual and small group markets;
 (C)the right to stay on a parent’s policy until age 26 for young adults who meet certain requirements; (D)the right to keep health coverage after getting sick, even if the individual made an honest mistake on his or her insurance application;
 (E)the right to use an individual's own resources to purchase and pay for treatment or services; and (F)the right to a cap on the yearly deductibles and other out-of-pocket costs an individual is required to pay for covered services under a health insurance plan;
 (2)to coverage and access to health care services, including— (A)the right to health insurance coverage regardless of an individual's pre-existing medical conditions or health status;
 (B)the right to certain preventive screenings without paying out-of-pocket fees or copayments; (C)the right to health insurance that provides value relative to the premium cost;
 (D)the right to be held harmless from surprise medical bills; (E)the right to coverage of mental health and substance abuse services with no annual or lifetime limits (including behavioral health treatment, mental and behavioral health inpatient services, substance use disorder treatment);
 (F)the right to mental health and substance abuse benefits without financial, treatment, or care management limitations that only apply to such benefits;
 (G)the right to access all smoking cessation medications that are approved by the Food and Drug Administration;
 (H)the right to choose a provider, and to receive an accurate list of all participating providers; (I)the right to access doctors, specialists, and hospitals;
 (J)the right to emergency medical services without— (i)preauthorization for emergency services;
 (ii)extra administrative hurdles for out-of-network emergency services; or (iii)higher cost-sharing for out-of-network emergency services than in-network emergency services;
 (K)the right to affordable medications; (L)the right to physical, mental, and oral care;
 (M)the right to a treatment plan from provider for a complex or serious medical condition; (N)the right to go directly to a women’s health care specialist (including obstetricians and gynecologists) without a referral for routine and preventive health care services;
 (O)the right to a full scope of reproductive health services, including contraceptive care, pregnancy-related care, prenatal care, miscarriage management, family planning services, abortion care, labor and delivery services, and postnatal care;
 (P)the right to breastfeeding support, counseling, and equipment (including manual and electric pumping equipment);
 (Q)the right to prescription medications and medical and surgical services related to gender transition;
 (R)the right to try investigational drugs; (S)the right to a second medical opinion;
 (T)the right to home care services; (U)the right to a full scope of hospice and palliative care, and end-of-life options; and
 (V)the right of pediatric patients to a full scope of services offered to adult patients; (3)to health information and records privacy;
 (4)to explanations of coverage decisions, including— (A)the right to an explanation and appeal if a plan denies payment for a medical treatment or service;
 (B)the right to an internal appeal of payment decisions of private health plans if the health plan refuses to make a payment;
 (C)the right to a review by an outside review, by an independent organization; and (D)the right to complain, through grievances processes;
 (5)to transparency, including— (A)the right to an easy-to-understand summary of benefits and coverage;
 (B)the right to at least 30 days’ notice if an insurer cancels coverage; (C)the right to clear justification and explanation for premium increases that are unreasonable;
 (D)the right to know how an enrollee's plan pays its providers; (E)the right to give informed consent and understanding about medical conditions, risks and benefits of treatment, and appropriate alternatives;
 (F)the right to know how drug companies set drug prices; and (G)the right to know the amount of money pharmacy benefit managers keep and the amount of savings from pharmacy benefits managers that reach patients and consumers;
 (6)to protection from discrimination, including on the basis of race, color, national origin, sex (including sexual orientation and gender identity), age, disability, or documentation status; and
 (7)to culturally appropriate care, including health care services in a language that the patient understands and that is culturally sensitive.
			
